Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 1 of 31 Page ID #:4560
                                                                                 1


    1                        UNITED STATES DISTRICT COURT

    2                       CENTRAL DISTRICT OF CALIFORNIA

    3                         EASTERN DIVISION-RIVERSIDE

    4                                     - - -

    5          HONORABLE JESUS G. BERNAL, DISTRICT JUDGE PRESIDING

    6                                     - - -

    7   RAUL NOVOA, JAIME CAMPOS FUENTES,  )
        ABDIAZIZ KARIM, and RAMON MANCIA,  )
    8   individually and on behalf of all  )
        others similarly situated,         )
    9                                      )
                              Plaintiffs, )
   10                                      )
                    vs.                    )        No. EDCV 17-2514-JGB
   11                                      )
        THE GEO GROUP, INC.,               )
   12                                      )
                              Defendant.   )
   13   ___________________________________)

   14

   15                REPORTER'S TRANSCRIPT OF ORAL PROCEEDINGS

   16                            Riverside, California

   17                         Monday, November 18, 2019

   18                                 9:21 a.m.

   19

   20

   21

   22
                            PHYLLIS A. PRESTON, CSR, FCRR
   23                      Federal Official Court Reporter
                             United States District Court
   24                             3470 Twelfth Street
                              Riverside, California 92501
   25                               stenojag@aol.com
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 2 of 31 Page ID #:4561
                                                                                 2


    1   APPEARANCES:

    2

    3   For the Plaintiffs:

    4                           BURNS CHAREST LLP
                                BY: DANIEL CHAREST
    5                                LYDIA WRIGHT
                                900 Jackson Street, Suite 500
    6                           Dallas, Texas 75202

    7                           AHDOOT & WOLFSON, PC
                                BY: THEODORE MAYA
    8                           1016 Palm Avenue
                                West Hollywood, California 90069
    9
                                LAW OFFICES OF R ANDREW FREE
   10                           BY: ANDREW FREE
                                PO Box 90568
   11                           Nashville, Tennessee 37209

   12

   13

   14   For the Defendant:

   15                           AKERMAN LLP
                                BY: COLIN BARNACLE
   16                           1900 Sixteenth Street, Suite 1700
                                Denver, Colorado 80202
   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 3 of 31 Page ID #:4562
                                                                                 3


    1            MONDAY, NOVEMBER 18, 2019; RIVERSIDE, CALIFORNIA

    2                                    -o0o-

    3               THE CLERK:    Calling Item No. 1, Case No. EDCV

    4   17-2514-JGB, Raul Novoa v. The GEO Group, Inc.

    5               Counsel, please come forward and state your                      09:21

    6   appearances.

    7               MR. FREE:    My name is Andrew Free.     I represent the

    8   plaintiffs.

    9               THE COURT:    Good morning.

   10               MR. MAYA:    Theodore Maya appearing on behalf of                09:21

   11   plaintiffs.

   12               THE COURT:    Good morning.

   13               MR. CHAREST:    Please the Court, Daniel Charest on

   14   behalf of plaintiffs as well.

   15               THE COURT:    Good morning.                                      09:21

   16               MS. WRIGHT:    Good morning, Your Honor.      Lydia Wright

   17   for the plaintiffs.

   18               THE COURT:    Good morning.

   19               MS. WRIGHT:    And with the Court's permission, we have

   20   three of the four named plaintiffs with us today, and I'd like               09:21

   21   to introduce them to the Court.

   22               THE COURT:    You may.

   23               MS. WRIGHT:    Go ahead and stand up.

   24               Your Honor, this is Raul Novoa.       He was detained at

   25   Adelanto for about two and a half years.                                     09:21
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 4 of 31 Page ID #:4563
                                                                                 4


    1               THE COURT:    Good morning.

    2               MR. NOVOA:    Good morning, Your Honor.

    3               MS. WRIGHT:     Next to him is Jaime Roberto Campos

    4   Fuentes.    He was there for about 13 months.

    5               THE COURT:    Good morning.                                      09:21

    6               MR. FUENTES:    Good morning.

    7               MS. WRIGHT:     And Ramon Mancia was at Adelanto for

    8   about six months.     He was just released on October 11th.

    9               MR. MANCIA:     Good morning, Your Honor.

   10               THE COURT:    Good morning.    Thank you for being here.         09:22

   11               MR. BARNACLE:    Good morning, Your Honor.      Colin

   12   Barnacle on behalf of the defendant The GEO Group.

   13               THE COURT:    Good morning to you, Mr. Boggs (sic).

   14               Very well.    So the matter is on calendar on a motion

   15   by the plaintiffs to certify, well, three classes and then one               09:22

   16   subclass within those three classes, so a total of four classes

   17   pursuant to various policies which the plaintiffs claim were

   18   instituted or executed at the Adelanto Detention Facility as to

   19   one of those classes, the so-called HUSP Class Nationwide.           So

   20   we have some matters to go through.                                          09:22

   21               What I'd first like to focus in is what appears to be

   22   the most disputed elements of Rule 23, which are, as they often

   23   are, commonality and typicality and predominance.          And I'm

   24   particularly interested in hearing about the TVPA and the CPA,

   25   I guess, and how each side views the commonality requirements                09:23
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 5 of 31 Page ID #:4564
                                                                                 5


    1   as to those particular -- that particular class.

    2               So, for instance, GEO argues commonality and

    3   predominance do not exist as to the class because whether or

    4   not the plaintiffs were deprived of necessity required them to

    5   work for a dollar a day and whether or not there was a threat                09:23

    6   of serious harm, they failed to do so, and whether or not the

    7   uncompensated work was either permitted or required by ICE

    8   would lead to a series of individual inquiries which would

    9   defeat commonality and predominance.

   10               Ms. Wright, how do you respond to those arguments?               09:24

   11   Their claim is that these are highly individualized inquiries

   12   which will require individual determinations and would

   13   therefore defeat commonality and predominance.

   14               MS. WRIGHT:    Yes, Your Honor.    Thank you.

   15               I think it's helpful to start with the framework of              09:24

   16   the Forced Labor Statute.      The Forced Labor Statute prohibits

   17   GEO from knowingly obtaining or providing labor or attempting

   18   to do so by means of threats.       And the statute is very clear

   19   about what those threats are; threats of physical restraint or

   20   threats of serious harm or threats of abuse of law or the legal              09:24

   21   process.

   22               The statute also prohibits GEO from obtaining labor,

   23   and I'm quoting here, by means of any scheme, plan or pattern

   24   intended to cause the person to believe that if he did not

   25   perform such labor, he would suffer serious harm or physical                 09:24
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 6 of 31 Page ID #:4565
                                                                                 6


    1   restraint as a result.

    2               The statute next defines serious harm as any harm --

    3               THE COURT:    Is that the second part of which you

    4   basically claim your commonality inquiry, that there was a

    5   policy in place which would result in, what, retaliation or the              09:25

    6   exercise of force if the detainees did not actually perform the

    7   uncompensated work?

    8               MS. WRIGHT:    It's actually the first part of the

    9   two-pronged TVPA analysis, and that's GEO's scienter, GEO's

   10   intent in threatening harm.                                                  09:25

   11               The second prong of the TVPA analysis goes to what

   12   serious harm means.      And that's defined in the statute as any

   13   harm, physical, psychological, emotional, reputational,

   14   nonphysical, any kind of harm that is sufficiently serious

   15   under all the surrounding circumstances to compel a reasonable               09:25

   16   person of the same background in the same circumstances to

   17   perform labor to avoid incurring that harm.

   18               So the TVPA inquiry, the Forced Labor inquiry is two

   19   parts.    The first is an analysis of GEO's intent in threatening

   20   harm.    And the second is an analysis of a reasonable person's              09:26

   21   perception of those threats.

   22               THE COURT:    So how do you think those are subject to

   23   a common resolution?

   24               MS. WRIGHT:    There's actually no individualized

   25   inquiry that's required or contemplated at all in the TVPA.                  09:26
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 7 of 31 Page ID #:4566
                                                                                 7


    1   The TVPA does not look at how each named plaintiff perceived

    2   Geo's actions.     There is no inquiry into how any -- whether any

    3   individual class member subjectively felt compelled to work.

    4   Instead, the focus in the TVPA is squarely on GEO's conduct and

    5   a reasonable person in the same circumstances, under the same                09:26

    6   -- with the same background, a reasonable person's perception

    7   of that conduct.

    8               THE COURT:    And by "reasonable person," you mean who,

    9   the detainees or GEO?

   10               MS. WRIGHT:    The reasonable person in this context is          09:26

   11   a reasonable person in the plaintiffs' shoes.

   12               THE COURT:    Right.   So there is a component where --

   13   an objective component that the reasonable person in the

   14   detainees' circumstances that would feel either threatened or

   15   coerced or compelled to perform the work, right?                             09:27

   16               MS. WRIGHT:    Well, the --

   17               THE COURT:    Or the perception of harm.

   18               MS. WRIGHT:    The focus, again, Your Honor, is

   19   squarely on GEO's conduct and what the reasonable person would

   20   perceive.    So, yes, it's not an inquiry into what any                      09:27

   21   individual class member actually felt or whether they

   22   subjectively felt compelled to work.        We look at the objective,

   23   reasonable person standard to make this TVPA inquiry.          And the

   24   reasonable person in this case is -- you know, all the class

   25   members share a number of common characteristics.          They are all      09:27
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 8 of 31 Page ID #:4567
                                                                                 8


    1   immigrants.    They are all currently or formerly civilly

    2   detained at Adelanto where they are subject to the complete

    3   control and power of GEO.      They are subject to the same uniform

    4   conditions of confinement.      Their lives are operated by the

    5   same standard and uniform policies and procedures that are                   09:28

    6   required of them by GEO.

    7               And it's also important to note that all class

    8   members and the reasonable person in this case is civilly

    9   detained, not for punitive purposes, not to await sentencing or

   10   to serve a criminal sentence.                                                09:28

   11               THE COURT:    Right.   I understand the decision.

   12               MS. WRIGHT:    Well, Your Honor, as a result of the

   13   nature of civil immigration detention, this is a uniquely,

   14   highly vulnerable population, because losing a case here at

   15   Adelanto results in deportation.       And for some, like Mr. Karim          09:28

   16   or like Mr. Campos Fuentes, deportation means being sent back

   17   to a country that they've risked everything to flee.          Or for

   18   others, like Mr. Mancia and Mr. Novoa, it means being sent back

   19   to a country that they haven't known since childhood.          So this

   20   is a highly vulnerable population that is --                                 09:28

   21               THE COURT:    Right.   I understand that.     But how would

   22   GEO have any impact on the result of their immigration case?

   23   And how does that play into whether or not a reasonable person

   24   will perceive that GEO's actions compel labor?

   25               MS. WRIGHT:    Well, Your Honor, first of all,                   09:29
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 9 of 31 Page ID #:4568
                                                                                 9


    1   immigration harm has been held by the Ninth Circuit to be one

    2   of a type of serious harm that arises to liability under the

    3   Trafficking Victims' Protections Act.

    4                THE COURT:    I understand that.   The question is, how

    5   would GEO's policies impact immigration harm?                                09:29

    6                MS. WRIGHT:    And here is exactly how:    The record

    7   demonstrates that GEO operates a facility-wide scheme intended

    8   to obtain detainee labor through threats of harm and abusive

    9   legal process.    We've been calling this scheme the Deprivation

   10   Policy.    But it's really -- you can take a step back and it's              09:29

   11   really better conceived of as sort of a compulsion policy.

   12                GEO wields complete power and control over every

   13   detainee at Adelanto.      GEO literally controls their bodies and

   14   decides --

   15                THE COURT:    So you're repeating yourself.     So what I       09:30

   16   want to know is, how do GEO's policies impact the result of the

   17   immigration status of the detainees, if that's what you're

   18   arguing?

   19                So, yes, I get it.    The policies and the fact that

   20   they're detained civilly and they're facing immigration                      09:30

   21   consequences means that GEO is in almost total control over the

   22   daily activities.     I get it, okay.    What I want to know is, you

   23   talk about immigration harm, how do GEO's policies affect the

   24   immigration harm, the result of their immigration proceedings,

   25   if that's what you mean?                                                     09:30
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 10 of 31 Page ID
                                 #:4569                                      10


 1               MS. WRIGHT:    Yes.   There is evidence in the record

 2   that GEO threatens detainees with either negative consequences

 3   to their immigration case if they refuse to work or with

 4   positive benefits to their immigration case.

 5               Mr. Karim testified that he was told by GEO officers             09:30

 6   that if he worked and if he didn't complain about working that

 7   they would inform the ICE -- the immigration judge that he was

 8   a compliant detainee and that that would help his case.

 9               THE COURT:    So if that happened to an isolated

10   detainee, does that mean that that's a policy and that's a                   09:31

11   possibility as to all detainees?

12               MS. WRIGHT:    I'm sorry, Your Honor, I don't

13   understand.

14               THE COURT:    So if that happened as to that particular

15   detainee, that detainee was told if he didn't work then it                   09:31

16   might affect his immigration case, right?         Couldn't that be an

17   isolated incident?     In other words, the fact that that happened

18   or may have happened, does that mean that every other detainee

19   felt the same way even though they were not told that?

20               MS. WRIGHT:    Well, Your Honor, that's an example.              09:31

21   That's an exemplar of what we believe the evidence will prove

22   on a class-wide basis.      That is one type of threat that GEO

23   wields against detainees in order to compel their labor.

24               And again, it's an objective standard.        So what

25   matters for the TVPA analysis is GEO's intent in threatening                 09:31
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 11 of 31 Page ID
                                 #:4570                                      11


 1   harm and how a reasonable person would perceive that harm.

 2   There is no room for individualized inquiries here.          It's that

 3   two-pronged approach, and that's how the Central District of

 4   California and the Ninth Circuit have both interpreted the TVPA

 5   in the past.                                                                 09:32

 6               THE COURT:    Let me hear from Mr. Boggs on that point.

 7               MS. WRIGHT:     I'm sorry?

 8               THE COURT:    Let me hear from Mr. Boggs on that point.

 9               MR. BARNACLE:    Thank you, Your Honor.     I think the

10   initial question was commonality and predominance.                           09:32

11               THE COURT:    I'm sorry, Mr. Barnacle.

12               MR. BARNACLE:    Barnacle, yes.

13               THE COURT:    Sorry, I have the other case in mind.

14               MR. BARNACLE:    No worries.

15               I think the argument that all of these policies apply            09:32

16   with equal uniformity to not only Adelanto but all of the

17   facilities around the country, you have to -- if you're looking

18   at the TVPA, I think two of the classes are keenly focused on

19   TVPA forced labor.     One is the Forced Labor Class.

20               THE COURT:    Right.                                             09:33

21               MR. BARNACLE:    And the second would be the National

22   -- Nationwide HUSP Class.      If you're looking at the Forced

23   Labor Class itself, there are numerous factual predicates you

24   have to jump through in order to be able to identify whether

25   somebody is or is not appropriately a class member entitled to               09:33
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 12 of 31 Page ID
                                 #:4571                                      12


 1   that legal relief.     First, you have to say, okay, there is a

 2   policy of deprivation of necessities.        Were each of them

 3   deprived of basic necessities?       The testimony you'll receive

 4   from all four of the named plaintiffs are all over the board on

 5   whether or not they truly were deprived of basic necessities.                09:33

 6               They all testified that they received all of the

 7   things that they were promised.       I think the argument is, they

 8   weren't happy with what they were provided.         They weren't happy

 9   with the quantity or the quality and a lot of it was more of a

10   preference.    So you would expect for those individuals to then             09:33

11   use their commissary funds to buy basic necessities and almost

12   exclusively basic necessities, and you don't see that.           You see

13   them buying a variety of different things, many of which

14   they've admitted aren't basic necessities.

15               You also have to look -- if they're being forced                 09:34

16   because they're not being given --

17               THE COURT:    If they bought basic necessities and

18   nonbasic necessities, that doesn't negate the argument that

19   they were forced to buy basic necessities.

20               MR. BARNACLE:    True and I agree with that.      I think        09:34

21   you would -- if the situation were as dire as alleged and they

22   are deprived and they are dehydrated and they're suffering

23   malnutrition, you would expect to see the commissary purchases

24   be almost exclusively for those basic necessities.          And all I'm

25   saying is the facts in the record don't support that.          And you       09:34
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 13 of 31 Page ID
                                 #:4572                                      13


 1   have to go through individually for the detainees, what are

 2   they buying?    Are they buying almost exclusively basic

 3   necessities?

 4               THE COURT:    Again, that's not logically accurate.       If

 5   somebody has $5, right, and they buy a food item, right,                     09:34

 6   because they're not meeting the basic necessity, by buying that

 7   $5 would meet their basic necessities.        Another person has $20,

 8   buys that same item to supplement what their basic necessities

 9   are and buys other stuff, that still means that both are not

10   being met with basic necessities because they're both buying                 09:35

11   food.    Yeah, one of them is buying something else, but he's

12   buying that food because the basic necessities are not met,

13   right.    So it's not logical to say that they would almost

14   exclusively buy basic necessities, because that means that what

15   is missing from the basic necessities is all they can afford,                09:35

16   which is not necessarily the case.

17               MR. BARNACLE:    And I respect that.     I think you would

18   expect to see, particularly if somebody alleges in their

19   complaint and their declaration that they were dehydrated and

20   the water ran black at the facility and they said that they                  09:35

21   bought bottled water, and the commissary sold bottled water,

22   yet not one single purchase of bottled water was made during

23   the entire detention.      So there's a gap between what is being

24   alleged as deprivation and what is being purchased.

25               I think the second piece is, the allegation is                   09:36
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 14 of 31 Page ID
                                 #:4573                                      14


 1   they're forced to volunteer because they are deprived and they

 2   have to use those dollars to buy those basic necessities.           It

 3   makes sense then you would look at their commissary accounts

 4   and say, okay, the only money in their account probably should

 5   be these dollars being received for the Voluntary Work Program               09:36

 6   because they're forced to work to get that dollar to buy those

 7   necessities.    But if you look, and the testimony shows, if you

 8   look at those commissary accounts, you know, it's in our brief,

 9   a slight percentage of the total amount of money in their

10   commissary accounts comes from the Voluntary Work Program.                   09:36

11                  They're receiving significant amounts of money from

12   outside sources, some of which they can explain, some of which

13   they can't explain.      But you would expect, if it's truly a

14   forced labor situation, which the TVPA is arguing, you would

15   expect that the only source of money they're getting is from                 09:36

16   the Voluntary Work Program, and that's just not the case.

17               And then I think, finally, you do have to look at

18   what they're buying.      And, you know, does it support the

19   allegation that they have to buy basic necessities because

20   they're being deprived of those necessities.                                 09:37

21               THE COURT:    Right.   That's also assuming that what

22   they're buying that are not basic necessities, they are the

23   ones that eventually are consuming them and not trading them

24   for something else.

25               MR. BARNACLE:    True.   That is very true.     But I think      09:37
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 15 of 31 Page ID
                                 #:4574                                      15


 1   the overall point I'm trying to make on the Forced Labor Class

 2   itself is, it's necessary to examine each of these four -- each

 3   of these three factual predicates I just laid out to identify

 4   who is and who is not truly deprived, who actually participates

 5   in the Voluntary Work Program because they need that dollar and              09:37

 6   they're using that dollar to buy those basic necessities.           I

 7   think the evidence in the record shows that the four named

 8   plaintiffs don't meet the class that they're trying to have

 9   certified today.     That's not me saying there aren't people out

10   there that do.     There might be people that do, but it's not               09:37

11   them.

12               THE COURT:    Right.   That's more of a typicality

13   argument.

14               Let's switch then to the HUSP aspect.       How do you

15   deal with the Menocal decision in Colorado which certified a                 09:38

16   class based on the TVPA as a result of the HUSP policy?

17               MR. BARNACLE:    Your Honor, I wasn't counsel on that

18   case so I didn't make that -- I didn't write those motions or

19   make those arguments.      How I would argue in this case is

20   largely based on the testimony we received from the four named               09:38

21   plaintiffs over the last month regarding that policy.          I think

22   similar to the Forced Labor Class, you have to look at a

23   certain number of factual predicates that you have to satisfy

24   before you can say that any individual detainee is entitled to

25   that relief.                                                                 09:38
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 16 of 31 Page ID
                                 #:4575                                      16


 1               Those factual predicates, from our point of view,

 2   are, A, is there an HUSP and is it the same?         All we have right

 3   now is an Adelanto specific HUSP.

 4               Is there an HUSP at other facilities?       Yes.   But is

 5   it the same?    There is no evidence whatsoever in the record                09:39

 6   that the HUSP at every single facility reads precisely the way

 7   the Adelanto one does.      There is nothing in the record at all

 8   that shows what it says, what it requires, what it doesn't

 9   require.

10               THE COURT:    I realize that's the plaintiffs' burden.           09:39

11   But is there evidence that it is not?

12               MR. BARNACLE:    There is no evidence whatsoever either

13   way.

14               THE COURT:    And that evidence would be in your

15   possession?                                                                  09:39

16               MR. BARNACLE:    Absolutely.

17               THE COURT:    So you would have presented if there were

18   differences between them if you had it?

19               MR. BARNACLE:    We haven't produced them.      We haven't

20   even reviewed them at this point.       So if there are differences,         09:39

21   absolutely.     That's not something --

22               THE COURT:    Do you know, in fact, whether there are

23   differences?

24               MR. BARNACLE:    I don't.   I don't.    Sitting here right

25   now, I don't.                                                                09:39
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 17 of 31 Page ID
                                 #:4576                                      17


 1                THE COURT:    Did you attempt to find out?

 2                MR. BARNACLE:    Absolutely.

 3                THE COURT:    You attempted to find out?

 4                MR. BARNACLE:    No, no, I have not attempted to find

 5   out.                                                                         09:39

 6                THE COURT:    Why didn't you attempt to find out?      It

 7   would have helped your case if you found out that they were

 8   different.

 9                MR. BARNACLE:    Understood, Your Honor.     I think, you

10   know, sitting here right now, we have not engaged in                         09:39

11   class-wide, nationwide discovery because it hasn't been ordered

12   yet.   You know, once it is ordered, we will pull all the

13   documentation and, you know, provide them and show where there

14   are or are not differences.       We haven't engaged in that today.

15                THE COURT:    I understand that.                                09:40

16                Let me have Ms. Wright respond to what you just said.

17                MS. WRIGHT:     Your Honor, there is abundant evidence

18   in the record to support the plaintiffs' Forced Labor Claims

19   with respect to the Nationwide HUSP Class.         There is no dispute

20   that GEO operates a HUSP at each of the 12 civil immigration                 09:40

21   detention facilities at issue.       GEO has admitted it that these

22   policies exist.     There is no dispute that the HUSPs are GEO

23   policies.    ICE has come forward and said that each HUSP is from

24   GEO.   It's drafted and negotiated by GEO, not ICE.

25                There also is no dispute that the HUSPs are the same.           09:40
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 18 of 31 Page ID
                                 #:4577                                      18


 1   Pursuant to each HUSP, detained immigrants at each facility are

 2   subjected to mandatory, compulsory cleaning and maintenance

 3   work in the common areas of their housing units.          That is

 4   undisputed.    GEO has admitted it.

 5               It's also undisputed that GEO believes that its HUSPs            09:41

 6   are legal, that they're valid under the PBNDS.

 7               It's also undisputed that those who violate the HUSPs

 8   or refuse to provide their free labor to GEO pursuant to the

 9   HUSPs are subjected to serious harm.        GEO has admitted that at

10   each of the 12 facilities failure to clean an assigned living                09:41

11   area is punishable by up to three days in disciplinary

12   segregation or solitary confinement.        So there is really no

13   question that at each facility every single class member is

14   subject to roughly the same harm and that that harm comes from

15   GEO's uniform HUSPs, GEO's uniform policies.                                 09:41

16               If I may, Your Honor, I'd like to return to this idea

17   of a deprivation policy that pertains only to the Forced Labor

18   Class, the Adelanto Forced Labor Class.

19               Your Honor, this idea of GEO's ability to provide

20   nutrition to detainees or withhold it to induce detainees to                 09:42

21   work for an extra tray, that's one element of the broader

22   compulsion scheme.     That's one element of the serious harm that

23   GEO wields in order to compel detainee labor.

24               GEO also threatens detainees with disciplinary

25   segregation, with solitary confinement for refusing to clean.                09:42
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 19 of 31 Page ID
                                 #:4578                                      19


 1   That's in the record.

 2               GEO threatens to revoke --

 3               THE COURT:    Right.   The problem with that is, though,

 4   that, yeah, there is some evidence that, you know, if they

 5   work, the guards might give them an extra tray, if they do this              09:42

 6   on an isolated incident, they might get that benefit.          But what

 7   is there for me to conclude that that is a policy that applies

 8   to all detainees, or is that a requirement, in your view, that

 9   that policy of reward or deprivation is applied uniformly or

10   fairly uniformly throughout the detainees?                                   09:43

11               MS. WRIGHT:    Your Honor, in the record there are

12   emails from Warden Janecka, the warden of Adelanto, instructing

13   everybody, all GEO officials to provide detainee kitchen crews

14   with extra food as an inducement for them to work.          There are

15   emails in the record of Warden Janecka requiring GEO officials               09:43

16   throughout the entire facility to suspend all recreation

17   because not a single detainee is working to clean the facility.

18   That's not voluntary.

19               GEO has admitted in this case that recreation is a

20   personal necessity.      And we have evidence of the warden of the           09:43

21   facility instructing that all recreation is suspended because

22   detainees are not cleaning.

23               We have evidence that's abundant in the record that

24   GEO operates a housing unit sanitation policy at Adelanto, and

25   pursuant to that policy, each and every detainee is made to                  09:44
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 20 of 31 Page ID
                                 #:4579                                      20


 1   clean and sanitize common areas of their housing units, and

 2   that violates the PBNDS.      And if they refuse, we have the

 3   evidence from GEO's own handbook, the Corporate Supplemental

 4   Detainee Handbook at Adelanto as well as the testimony of each

 5   of the four named plaintiffs that refusal to comply with an                  09:44

 6   officer's orders to pick up a mop can lead to disciplinary

 7   segregation.    It can lead to your bunk being tossed.        It can

 8   lead to disciplinary housing classifications, which is a way

 9   that GEO controls a detainee's personal security.          All of these

10   things are part of GEO's compulsion scheme.                                  09:44

11               The intent of the scheme which, again, is the first

12   prong of the TVPA inquiry, GEO's intent in threatening harm,

13   there is evidence in the record of what GEO's intent exactly

14   is.   GEO's intent is to maximize profits by minimizing costs.

15   Under the terms of its contract, its fixed cost contract, every              09:45

16   penny that GEO saves goes directly to its bottom line.

17               So GEO relies on detainee labor for nearly every

18   aspect, nearly every non-security aspect at Adelanto.          Why?

19   Because GEO doesn't have to pay anybody from the outside to

20   come in.    They don't have to pay the minimum wage for anybody              09:45

21   else to do that work.      So every time GEO can compel a detained

22   immigrant to pick up a mop, GEO is saving money that goes

23   straight to its bottom line.       It's undeniable that GEO relies

24   on detainee labor to maintain and operate the facility.

25               THE COURT:    Let me have Mr. -- again, I forget your            09:45
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 21 of 31 Page ID
                                 #:4580                                      21


 1   name -- Mr. Barnacle have the last word.

 2               MR. BARNACLE:    Thank you, Your Honor.     I think I'll

 3   take these in reverse order.       I think the argument that was

 4   just made regarding the undeniability of GEO's profitability on

 5   the backs of this Voluntary Work Program and the HUSP is not                 09:46

 6   only deniable, it's not true.

 7               In the State of Washington v. GEO case, there is

 8   testimony in that record from the administrator of finance that

 9   the way pricing goes on these contracts is if you don't have a

10   Voluntary Work Program, which they are required to have, they                09:46

11   will staff this with outside labor, and they have a profit

12   markup margin on that outside labor.        So, in fact, it costs GEO

13   money.   They don't get to profit off of any labor at the

14   Adelanto facility.     Where if the VWP doesn't exist --

15               THE COURT:    Wait.    You lost me on that.    Can you           09:46

16   backtrack and repeat that again.

17               MR. BARNACLE:    Yeah.    I think the argument is that

18   GEO profits off of the Voluntary Work Program.

19               THE COURT:    Right.    Because if it doesn't have the

20   detainees perform the work, it has to have outside people do                 09:47

21   it, and that's a cost.

22               MR. BARNACLE:    It is a cost.    But when you're pricing

23   the contract from the beginning and when ICE tells GEO it has

24   to have a Voluntary Work Program, they don't have a choice.

25   They have to operate certain amounts of labor internally                     09:47
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 22 of 31 Page ID
                                 #:4581                                      22


 1   through that program by necessity through ICE.         If the

 2   Voluntary Work Program literally went away, if it didn't exist

 3   at all and GEO priced the contract to ICE, to have outside

 4   labor, non-detainee labor come and do that work, they get a ten

 5   percent profit markup on that outside labor.                                 09:47

 6               THE COURT:    That's at the inception of the contract.

 7               MR. BARNACLE:    Yes.

 8               THE COURT:    Once the contract gets signed then you're

 9   locked into either using the detainees or using outside labor.

10               MR. BARNACLE:    That is true.    If there was                   09:47

11   automatically a change in that and say the detainee labor was

12   entitled to minimum wage, that would be a change in

13   circumstances that would require a repricing of the contract.

14               You know, I think the evidence is not clear.         It's

15   not undisputed in the record that the HUSPs at every facility                09:48

16   are exactly the same.      Plaintiffs have admitted in this case

17   and they've actually argued that HUSPs are locally drafted and

18   locally negotiated.      So it just doesn't make sense that every

19   single HUSP would be identical to the one that we have access

20   to here at the Adelanto facility.                                            09:48

21               THE COURT:    Again, the HUSPs are not so intricate

22   that -- I mean, basically, says that the detainees are required

23   to help in cleaning or clean the common areas, right?           There's

24   not a lot of intricacy in that that would require really major

25   differences among different programs, is there?         I mean, what         09:48
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 23 of 31 Page ID
                                 #:4582                                      23


 1   could be the differences?

 2               MR. BARNACLE:    I don't know.    I don't know.    What I

 3   do know is that even when we're looking at the HUSP at the

 4   Adelanto facility that says that detainees are responsible for

 5   cleaning their cells or their bunks and --                                   09:49

 6               THE COURT:    Right.   But that's straight out of the

 7   PBND, right?

 8               MR. BARNACLE:    And their common living areas, that's

 9   what the HUSP would say.      It's fine to make that argument that

10   that's the policy and that's generally what GEO requires, but                09:49

11   if you look at the actual testimony in this case, particularly

12   from Plaintiff Novoa who was a janitor, he worked as a

13   Voluntary Work Program janitor, his testimony in this case is

14   that there are two separate facilities.        There is an east

15   facility and a west facility.       The east facility is a wide open         09:49

16   space with rows of bunk beds.       The west facility is a common

17   living area with pods with cells that have four people.           He

18   testified that when he was a Voluntary Work Program janitor and

19   he did work at the east facility, his responsibility was to

20   clean the bunks and clean all the common living areas.          So his       09:50

21   testimony is, as a VWP he's getting a dollar a day.          He is

22   doing that cleaning.     And really the only obligation of the

23   detainee in that circumstance is to clean up their bunk.

24               In the west facility, he testified that it's the

25   detainees' responsibility to clean the inside of their cells                 09:50
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 24 of 31 Page ID
                                 #:4583                                      24


 1   and that it's the janitor's job to clean the common living

 2   area.   That's his testimony.       So even at the Adelanto facility,

 3   his testimony shows that's perfectly compliant with the PBNDS.

 4   That's compliant with Section 5.8.         So it's unclear that in

 5   practice the HUSP is even operated the way that they're                      09:50

 6   alleging it is.     Because you have -- you know, it's actually,

 7   per his testimony, it's exactly the way that Section 5.8 says.

 8               THE COURT:    Right.    I understand.   But that doesn't

 9   solve the issue.

10               So I think I've heard enough.       What I'm going to do         09:50

11   is, I am going to certify the class and grant the plaintiffs'

12   motion.    And I'll say a little word about the motion to

13   exclude.    I think that's supposed to be noticed for

14   December 2nd.    The issue has been brought as an ex parte

15   application.    I realize there was a previous ex parte                      09:51

16   application, but I think I'm going to deny that and vacate the

17   hearing on December 2nd.      An order will issue.

18               Once again, thank you for your briefing.         Thank you

19   for your argument.     Thank you for the detainees being here.

20               I'll issue the order shortly.       Thank you.                   09:51

21               MR. BARNACLE:    Thank you.

22               MS. WRIGHT:     Thank you.

23                          (Proceedings concluded.)

24                                      -o0o-

25
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 25 of 31 Page ID
                                 #:4584                                      25


 1                      CERTIFICATE OF OFFICIAL REPORTER

 2

 3

 4              I, PHYLLIS A. PRESTON, FEDERAL OFFICIAL REALTIME

 5   COURT REPORTER, IN AND FOR THE UNITED STATES DISTRICT COURT FOR

 6   THE CENTRAL DISTRICT OF CALIFORNIA, DO HEREBY CERTIFY THAT

 7   PURSUANT TO SECTION 753, TITLE 28, UNITED STATES CODE THAT THE

 8   FOREGOING IS A TRUE AND CORRECT TRANSCRIPT OF THE

 9   STENOGRAPHICALLY REPORTED PROCEEDINGS HELD IN THE

10   ABOVE-ENTITLED MATTER AND THAT THE TRANSCRIPT PAGE FORMAT IS IN

11   CONFORMANCE WITH THE REGULATIONS OF THE JUDICIAL CONFERENCE OF

12   THE UNITED STATES.

13

14

15                            DATED THIS 22ND DAY OF NOVEMBER, 2019

16

17

18                            /s/ PHYLLIS A. PRESTON

19                            _____________________________________

20                            PHYLLIS A. PRESTON, CSR No. 8701, FCRR

21                            FEDERAL OFFICIAL COURT REPORTER

22

23

24

25
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 26 of 31 Page ID
                                 #:4585                                  26


             $            ability [1] - 18:19        appearances [1] - 3:6       11:12                     California [4] - 1:16,
                          able [1] - 11:24           appearing [1] - 3:10       based [2] - 15:16,          1:24, 2:8, 11:4
 $20 [1] - 13:7           ABOVE [1] - 25:10          application [2] -           15:20                     Campos [2] - 4:3, 8:16
                          ABOVE-ENTITLED [1]          24:15, 24:16              basic [20] - 12:3, 12:5,   CAMPOS [1] - 1:7
              /            - 25:10                   applied [1] - 19:9          12:11, 12:12, 12:14,      Case [1] - 3:3
                          absolutely [3] - 16:16,    applies [1] - 19:7          12:17, 12:19, 12:24,      case [19] - 7:24, 8:8,
 /s [1] - 25:18
                           16:21, 17:2               apply [1] - 11:15           13:2, 13:6, 13:7,          8:14, 8:22, 10:3,
                          abundant [2] - 17:17,      approach [1] - 11:3         13:8, 13:10, 13:12,        10:4, 10:8, 10:16,
             1             19:23                     appropriately [1] -         13:14, 13:15, 14:2,        11:13, 13:16, 14:16,
 1 [1] - 3:3              abuse [1] - 5:20            11:25                      14:19, 14:22, 15:6         15:18, 15:19, 17:7,
 1016 [1] - 2:8           abusive [1] - 9:8          area [3] - 18:11, 23:17,   basis [1] - 10:22           19:19, 21:7, 22:16,
 11th [1] - 4:8           access [1] - 22:19          24:2                      beds [1] - 23:16            23:11, 23:13
 12 [2] - 17:20, 18:10    account [1] - 14:4         areas [5] - 18:3, 20:1,    beginning [1] - 21:23      cells [3] - 23:5, 23:17,
 13 [1] - 4:4             accounts [3] - 14:3,        22:23, 23:8, 23:20        behalf [4] - 1:8, 3:10,     23:25
 17-2514-JGB [2] -         14:8, 14:10               argue [1] - 15:19           3:14, 4:12                Central [1] - 11:3
  1:10, 3:4               accurate [1] - 13:4        argued [1] - 22:17         believes [1] - 18:5        CENTRAL [2] - 1:2,
 1700 [1] - 2:16          Act [1] - 9:3              argues [1] - 5:2           benefit [1] - 19:6          25:6
 18 [2] - 1:17, 3:1       actions [2] - 7:2, 8:24    arguing [2] - 9:18,        benefits [1] - 10:4        certain [2] - 15:23,
 1900 [1] - 2:16          activities [1] - 9:22       14:14                     BERNAL [1] - 1:5            21:25
                          actual [1] - 23:11         argument [8] - 11:15,      better [1] - 9:11          CERTIFICATE [1] -
                                                      12:7, 12:18, 15:13,       between [2] - 13:23,        25:1
             2            Adelanto [18] - 3:25,
                                                                                 16:18                     certified [2] - 15:9,
                           4:7, 4:18, 8:2, 8:15,      21:3, 21:17, 23:9,
 2019 [3] - 1:17, 3:1,     9:13, 11:16, 16:3,         24:19                     black [1] - 13:20           15:15
  25:15                    16:7, 18:18, 19:12,       arguments [2] - 5:10,      board [1] - 12:4           certify [2] - 4:15,
 22ND [1] - 25:15          19:24, 20:4, 20:18,        15:19                     bodies [1] - 9:13           24:11
 23 [1] - 4:22             21:14, 22:20, 23:4,       arises [1] - 9:2           Boggs [3] - 4:13, 11:6,    CERTIFY [1] - 25:6
 28 [1] - 25:7             24:2                      aspect [3] - 15:14,         11:8                      change [2] - 22:11,
 2nd [2] - 24:14, 24:17   administrator [1] -         20:18                     bottled [3] - 13:21,        22:12
                           21:8                      assigned [1] - 18:10        13:22                     characteristics [1] -
             3            admitted [6] - 12:14,      assuming [1] - 14:21       bottom [2] - 20:16,         7:25
                           17:21, 18:4, 18:9,        attempt [2] - 17:1,         20:23                     CHAREST [3] - 2:4,
 3470 [1] - 1:24                                                                                            2:4, 3:13
                           19:19, 22:16               17:6                      bought [2] - 12:17,
 37209 [1] - 2:11                                                                                          Charest [1] - 3:13
                          affect [2] - 9:23, 10:16   attempted [2] - 17:3,       13:21
                          afford [1] - 13:15          17:4                      Box [1] - 2:10             childhood [1] - 8:19
             5            agree [1] - 12:20          attempting [1] - 5:17      brief [1] - 14:8           choice [1] - 21:24
 5 [2] - 13:5, 13:7       AHDOOT [1] - 2:7           automatically [1] -        briefing [1] - 24:18       Circuit [2] - 9:1, 11:4
 5.8 [2] - 24:4, 24:7     ahead [1] - 3:23            22:11                     broader [1] - 18:21        circumstance [1] -
 500 [1] - 2:5            AKERMAN [1] - 2:15         Avenue [1] - 2:8           brought [1] - 24:14         23:23
                          allegation [2] - 13:25,    avoid [1] - 6:17           bunk [3] - 20:7, 23:16,    circumstances [5] -
                           14:19                     await [1] - 8:9             23:23                      6:15, 6:16, 7:5, 7:14,
             7                                                                                              22:13
                          alleged [2] - 12:21,                                  bunks [2] - 23:5,
 75202 [1] - 2:6           13:24                                B                23:20                     civil [2] - 8:13, 17:20
 753 [1] - 25:7           alleges [1] - 13:18                                   burden [1] - 16:10         civilly [3] - 8:1, 8:8,
                          alleging [1] - 24:6        background [2] -           BURNS [1] - 2:4             9:20
                                                      6:16, 7:6
             8            almost [5] - 9:21,                                    buy [8] - 12:11, 12:19,    claim [3] - 4:17, 5:11,
                           12:11, 12:24, 13:2,       backs [1] - 21:5            13:5, 13:14, 14:2,         6:4
 80202 [1] - 2:16                                    backtrack [1] - 21:16                                 Claims [1] - 17:18
                           13:13                                                 14:6, 14:19, 15:6
 8701 [1] - 25:20                                    barnacle [2] - 11:11,                                 Class [9] - 4:19,
                          amount [1] - 14:9                                     buying [9] - 12:13,
                          amounts [2] - 14:11,        21:1                       13:2, 13:6, 13:10,         11:19, 11:22, 11:23,
             9             21:25                     BARNACLE [25] -             13:11, 13:12, 14:18,       15:1, 15:22, 17:19,
                          analysis [5] - 6:9,         2:15, 4:11, 11:9,          14:22                      18:18
 900 [1] - 2:5
                           6:11, 6:19, 6:20,          11:12, 11:14, 11:21,      buys [2] - 13:8, 13:9      class [13] - 5:1, 5:3,
 90069 [1] - 2:8
                           10:25                      12:20, 13:17, 14:25,      BY [4] - 2:4, 2:7, 2:10,    7:3, 7:21, 7:24, 8:7,
 90568 [1] - 2:10                                     15:17, 16:12, 16:16,
                          AND [3] - 25:5, 25:8,                                  2:15                       10:22, 11:25, 15:8,
 92501 [1] - 1:24                                     16:19, 16:24, 17:2,
                           25:10                                                                            15:16, 17:11, 18:13,
 9:21 [1] - 1:18                                      17:4, 17:9, 21:2,
                          Andrew [1] - 3:7
                                                      21:17, 21:22, 22:7,
                                                                                           C                24:11
                          ANDREW [2] - 2:9,                                                                class-wide [2] - 10:22,
             A             2:10
                                                      22:10, 23:2, 23:8,        calendar [1] - 4:14         17:11
                                                      24:21                     CALIFORNIA [3] - 1:2,      classes [5] - 4:15,
 a.m [1] - 1:18           APPEARANCES [1] -
                                                     Barnacle [2] - 4:12,        3:1, 25:6                  4:16, 4:19, 11:18
 ABDIAZIZ [1] - 1:7        2:1
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 27 of 31 Page ID
                                 #:4586                                  27


 classifications [1] -      6:25                      defeat [2] - 5:9, 5:13    DISTRICT [5] - 1:1,         expect [5] - 12:10,
  20:8                     context [1] - 7:10         defendant [1] - 4:12       1:2, 1:5, 25:5, 25:6        12:23, 13:18, 14:13,
 clean [10] - 18:10,       contract [7] - 20:15,      Defendant [2] - 1:12,     District [2] - 1:23, 11:3    14:15
  18:25, 19:17, 20:1,       21:23, 22:3, 22:6,         2:14                     DIVISION [1] - 1:3          explain [2] - 14:12,
  22:23, 23:20, 23:23,      22:8, 22:13               defined [1] - 6:12        DIVISION-                    14:13
  23:25, 24:1              contracts [1] - 21:9       defines [1] - 6:2          RIVERSIDE [1] - 1:3        extra [3] - 18:21, 19:5,
 cleaning [5] - 18:2,      control [3] - 8:3, 9:12,   dehydrated [2] -          DO [1] - 25:6                19:14
  19:22, 22:23, 23:5,       9:21                       12:22, 13:19             documentation [1] -
  23:22                    controls [2] - 9:13,       demonstrates [1] -         17:13                                 F
 clear [2] - 5:18, 22:14    20:9                       9:7                      dollar [5] - 5:5, 14:6,
 CLERK [1] - 3:3           Corporate [1] - 20:3                                                             facilities [5] - 11:17,
                                                      deniable [1] - 21:6        15:5, 15:6, 23:21
 CODE [1] - 25:7                                                                                              16:4, 17:21, 18:10,
                           CORRECT [1] - 25:8         Denver [1] - 2:16         dollars [2] - 14:2, 14:5
 coerced [1] - 7:15                                                                                           23:14
                           cost [3] - 20:15, 21:21,   deny [1] - 24:16          drafted [2] - 17:24,
                                                                                                            Facility [1] - 4:18
 Colin [1] - 4:11           21:22                     deportation [2] - 8:15,    22:17
                                                                                                            facility [20] - 9:7,
 COLIN [1] - 2:15          costs [2] - 20:14,          8:16                     during [1] - 13:22
                                                                                                              13:20, 16:6, 18:1,
 Colorado [2] - 2:16,       21:12                     Deprivation [1] - 9:9
                                                                                                              18:13, 19:16, 19:17,
  15:15                    counsel [2] - 3:5,         deprivation [4] - 12:2,               E                 19:21, 20:24, 21:14,
 commissary [6] -           15:17                      13:24, 18:17, 19:9
                                                                                east [3] - 23:14, 23:15,      22:15, 22:20, 23:4,
  12:11, 12:23, 13:21,     country [3] - 8:17,        deprived [7] - 5:4,
                                                                                 23:19                        23:15, 23:16, 23:19,
  14:3, 14:8, 14:10         8:19, 11:17                12:3, 12:5, 12:22,
                                                                                EASTERN [1] - 1:3             23:24, 24:2
 common [9] - 6:23,        COURT [50] - 1:1, 3:9,      14:1, 14:20, 15:4
                                                                                EDCV [1] - 3:3              facility-wide [1] - 9:7
  7:25, 18:3, 20:1,         3:12, 3:15, 3:18,         detained [6] - 3:24,
                                                                                eDCV [1] - 1:10             facing [1] - 9:20
  22:23, 23:8, 23:16,       3:22, 4:1, 4:5, 4:10,      8:2, 8:9, 9:20, 18:1,
                                                                                either [5] - 5:7, 7:14,     fact [4] - 9:19, 10:17,
  23:20, 24:1               4:13, 6:3, 6:22, 7:8,      20:21
                                                                                 10:2, 16:12, 22:9            16:22, 21:12
 commonality [7] -          7:12, 7:17, 8:11,         Detainee [1] - 20:4
                            8:21, 9:4, 9:15, 10:9,                              element [2] - 18:21,        facts [1] - 12:25
  4:23, 4:25, 5:2, 5:9,                               detainee [17] - 9:8,
  5:13, 6:4, 11:10          10:14, 11:6, 11:8,                                   18:22                      factual [4] - 11:23,
                                                       9:13, 10:8, 10:10,
 compel [5] - 6:15,         11:11, 11:13, 11:20,                                elements [1] - 4:22           15:3, 15:23, 16:1
                                                       10:15, 10:18, 15:24,
  8:24, 10:23, 18:23,       12:17, 13:4, 14:21,                                 emails [2] - 19:12,         failed [1] - 5:6
                                                       18:23, 19:13, 19:17,
  20:21                     15:12, 16:10, 16:14,                                 19:15                      failure [1] - 18:10
                                                       19:25, 20:17, 20:24,
 compelled [3] - 7:3,       16:17, 16:22, 17:1,                                 emotional [1] - 6:13        fairly [1] - 19:10
                                                       22:4, 22:11, 23:23
  7:15, 7:22                17:3, 17:6, 17:15,                                  engaged [2] - 17:10,        FCRR [2] - 1:22, 25:20
                                                      detainee's [1] - 20:9
 complain [1] - 10:6        19:3, 20:25, 21:15,                                  17:14                      FEDERAL [2] - 25:4,
                                                      detainees [18] - 6:6,
 complaint [1] - 13:19      21:19, 22:6, 22:8,                                  entire [2] - 13:23,           25:21
                                                       7:9, 9:17, 10:2,
 complete [2] - 8:2,        22:21, 23:6, 24:8,         10:11, 10:23, 13:1,       19:16                      federal [1] - 1:23
  9:12                      25:5, 25:21                18:20, 18:24, 19:8,      entitled [3] - 11:25,       felt [4] - 7:3, 7:21,
 compliant [3] - 10:8,     Court [4] - 1:23, 1:23,     19:10, 19:22, 21:20,      15:24, 22:12                 7:22, 10:19
  24:3, 24:4                3:13, 3:21                 22:9, 22:22, 23:4,       ENTITLED [1] - 25:10        finally [1] - 14:17
 comply [1] - 20:5         Court's [1] - 3:19          24:19                    equal [1] - 11:16           finance [1] - 21:8
 component [2] - 7:12,     CPA [1] - 4:24             detainees' [2] - 7:14,    eventually [1] - 14:23      fine [1] - 23:9
  7:13                     crews [1] - 19:13           23:25                    evidence [14] - 10:1,       first [6] - 4:21, 6:8,
 compulsion [3] - 9:11,    criminal [1] - 8:10        Detention [1] - 4:18       10:21, 15:7, 16:5,           6:19, 8:25, 12:1,
  18:22, 20:10             CSR [2] - 1:22, 25:20      detention [3] - 8:13,      16:11, 16:12, 16:14,         20:11
 compulsory [1] - 18:2                                 13:23, 17:21              17:17, 19:4, 19:20,        fixed [1] - 20:15
 conceived [1] - 9:11                 D               determinations [1] -       19:23, 20:3, 20:13,        flee [1] - 8:17
 conclude [1] - 19:7                                   5:12                      22:14                      focus [3] - 4:21, 7:4,
                           daily [1] - 9:22                                     ex [2] - 24:14, 24:15         7:18
 concluded [1] - 24:23                                differences [6] -
                           Dallas [1] - 2:6                                     exactly [4] - 9:6,          focused [1] - 11:18
 conditions [1] - 8:4                                  16:18, 16:20, 16:23,
                           Daniel [1] - 3:13                                     20:13, 22:16, 24:7         food [4] - 13:5, 13:11,
 conduct [3] - 7:4, 7:7,                               17:14, 22:25, 23:1
                           DANIEL [1] - 2:4                                     examine [1] - 15:2            13:12, 19:14
  7:19                                                different [3] - 12:13,
                           DATED [1] - 25:15           17:8, 22:25              example [1] - 10:20         FOR [2] - 25:5
 CONFERENCE [1] -
                           DAY [1] - 25:15            dire [1] - 12:21          exclude [1] - 24:13         force [1] - 6:6
  25:11
                           days [1] - 18:11           directly [1] - 20:16      exclusively [4] -           forced [6] - 11:19,
 confinement [3] - 8:4,
                           deal [1] - 15:15           disciplinary [4] -         12:12, 12:24, 13:2,          12:15, 12:19, 14:1,
  18:12, 18:25
                           December [2] - 24:14,       18:11, 18:24, 20:6,       13:14                        14:6, 14:14
 CONFORMANCE [1] -
                            24:17                      20:8                     executed [1] - 4:18         Forced [10] - 5:16,
  25:11
                           decides [1] - 9:14         discovery [1] - 17:11     exemplar [1] - 10:21          6:18, 11:19, 11:22,
 consequences [2] -
                           decision [2] - 8:11,       dispute [3] - 17:19,      exercise [1] - 6:6            15:1, 15:22, 17:18,
  9:21, 10:2
                            15:15                      17:22, 17:25             exist [4] - 5:3, 17:22,       18:17, 18:18
 consuming [1] - 14:23
                           declaration [1] - 13:19    disputed [1] - 4:22        21:14, 22:2                FOREGOING [1] -
 contemplated [1] -
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 28 of 31 Page ID
                                 #:4587                                  28


   25:8                     6:20, 7:17, 9:1, 9:2,       25:10                    janitor's [1] - 24:1        lost [1] - 21:15
 forget [1] - 20:25         9:5, 9:8, 9:23, 9:24,     Inc [1] - 3:4              JESUS [1] - 1:5             Lydia [1] - 3:16
 FORMAT [1] - 25:10         11:1, 18:9, 18:14,        INC [1] - 1:11             job [1] - 24:1              LYDIA [1] - 2:5
 formerly [1] - 8:1         18:22, 20:12              inception [1] - 22:6       JUDGE [1] - 1:5
 forward [2] - 3:5,        hear [2] - 11:6, 11:8      incident [2] - 10:17,      judge [1] - 10:7                       M
   17:23                   heard [1] - 24:10            19:6                     JUDICIAL [1] - 25:11
 four [8] - 3:20, 4:16,    hearing [2] - 4:24,        incurring [1] - 6:17                                   maintain [1] - 20:24
                                                                                 jump [1] - 11:24
   12:4, 15:2, 15:7,        24:17                     individual [5] - 5:8,                                  maintenance [1] -
                                                                                                              18:2
   15:20, 20:5, 23:17      held [1] - 9:1               5:12, 7:3, 7:21,                    K                major [1] - 22:24
 framework [1] - 5:15      HELD [1] - 25:9              15:24
 free [1] - 18:8           help [2] - 10:8, 22:23     individualized [3] -       KARIM [1] - 1:7             malnutrition [1] -
 FREE [3] - 2:9, 2:10,     helped [1] - 17:7            5:11, 6:24, 11:2         Karim [2] - 8:15, 10:5       12:23
   3:7                     helpful [1] - 5:15         individually [2] - 1:8,    keenly [1] - 11:18          Mancia [2] - 4:7, 8:18
 Free [1] - 3:7            HEREBY [1] - 25:6            13:1                     kind [1] - 6:14             MANCIA [2] - 1:7, 4:9
 FUENTES [2] - 1:7,        highly [3] - 5:11, 8:14,   individuals [1] - 12:10    kitchen [1] - 19:13         mandatory [1] - 18:2
   4:6                      8:20                      induce [1] - 18:20         knowingly [1] - 5:17        margin [1] - 21:12
 Fuentes [2] - 4:4, 8:16   Hollywood [1] - 2:8        inducement [1] -           known [1] - 8:19            markup [2] - 21:12,
 funds [1] - 12:11         Honor [19] - 3:16,           19:14                                                 22:5
                            3:24, 4:2, 4:9, 4:11,     inform [1] - 10:7                      L               MATTER [1] - 25:10
                                                                                                             matter [1] - 4:14
            G               5:14, 7:18, 8:12,         initial [1] - 11:10
                                                                                 Labor [10] - 5:16, 6:18,
                            8:25, 10:12, 10:20,       inquiries [3] - 5:8,                                   matters [2] - 4:20,
 gap [1] - 13:23                                                                   11:19, 11:23, 15:1,        10:25
                            11:9, 15:17, 17:9,          5:11, 11:2
 generally [1] - 23:10                                                             15:22, 17:18, 18:17,      maximize [1] - 20:14
                            17:17, 18:16, 18:19,      inquiry [8] - 6:4, 6:18,
 GEO [46] - 1:11, 3:4,                                                             18:18                     Maya [1] - 3:10
                            19:11, 21:2                 6:25, 7:2, 7:20, 7:23,
  4:12, 5:2, 5:17, 5:22,                                                         labor [22] - 5:17, 5:22,    MAYA [2] - 2:7, 3:10
                           HONORABLE [1] - 1:5          20:12
  7:9, 8:3, 8:6, 8:22,                                                             5:25, 6:17, 8:24, 9:8,
                           housing [4] - 18:3,        inside [1] - 23:25                                     mean [6] - 7:8, 9:25,
  9:7, 9:12, 9:13, 9:21,                                                           10:23, 11:19, 14:14,
                            19:24, 20:1, 20:8         instance [1] - 5:2                                      10:10, 10:18, 22:22,
  10:2, 10:5, 10:22,                                                               18:8, 18:23, 20:17,
                           HUSP [17] - 4:19,          instead [1] - 7:4                                       22:25
  17:20, 17:21, 17:22,                                                             20:24, 21:11, 21:12,
                            11:22, 15:14, 15:16,      instituted [1] - 4:18                                  means [8] - 5:18, 5:23,
  17:24, 18:4, 18:5,                                                               21:13, 21:25, 22:4,
                            16:2, 16:3, 16:4,         instructing [2] -                                       6:12, 8:16, 8:18,
  18:8, 18:9, 18:23,                                                               22:5, 22:9, 22:11
                            16:6, 17:19, 17:20,         19:12, 19:21                                          9:21, 13:9, 13:14
  18:24, 19:2, 19:13,                                                            laid [1] - 15:3
                            17:23, 18:1, 21:5,        intended [2] - 5:24,                                   meet [2] - 13:7, 15:8
  19:15, 19:19, 19:24,                                                           largely [1] - 15:20
                            22:19, 23:3, 23:9,          9:7                                                  meeting [1] - 13:6
  20:9, 20:16, 20:17,                                                            last [2] - 15:21, 21:1
                            24:5                      intent [7] - 6:10, 6:19,                               member [4] - 7:3,
  20:19, 20:21, 20:22,                                                           LAW [1] - 2:9
                           HUSPs [9] - 17:22,           10:25, 20:11, 20:12,                                  7:21, 11:25, 18:13
  20:23, 21:7, 21:12,                                                            law [1] - 5:20
                            17:25, 18:5, 18:7,          20:13, 20:14                                         members [2] - 7:25,
  21:18, 21:23, 22:3,                                                            lead [4] - 5:8, 20:6,        8:8
                            18:9, 18:15, 22:15,       interested [1] - 4:24
  23:10                                                                            20:7, 20:8
                            22:17, 22:21              internally [1] - 21:25                                 Menocal [1] - 15:15
 Geo's [20] - 6:9, 6:19,                                                         legal [4] - 5:20, 9:9,
                                                      interpreted [1] - 11:4                                 met [2] - 13:10, 13:12
  7:2, 7:4, 7:19, 8:24,                                                            12:1, 18:6
  9:5, 9:16, 9:23,
                                       I              intricacy [1] - 22:24      liability [1] - 9:2
                                                                                                             might [4] - 10:16,
                                                      intricate [1] - 22:21                                   15:10, 19:5, 19:6
  10:25, 18:15, 18:19,     ICE [7] - 5:7, 10:7,                                  line [2] - 20:16, 20:23
                                                      introduce [1] - 3:21                                   mind [1] - 11:13
  20:3, 20:10, 20:12,        17:23, 17:24, 21:23,                                literally [2] - 9:13,
                                                      IS [2] - 25:8, 25:10                                   minimizing [1] - 20:14
  20:13, 20:14, 21:4         22:1, 22:3                                            22:2
                                                      isolated [3] - 10:9,                                   minimum [2] - 20:20,
 given [1] - 12:16         idea [2] - 18:16, 18:19                               lives [1] - 8:4
                                                        10:17, 19:6                                           22:12
 grant [1] - 24:11         identical [1] - 22:19                                 living [5] - 18:10, 23:8,
                                                      issue [5] - 17:21, 24:9,                               missing [1] - 13:15
 GROUP [1] - 1:11          identify [2] - 11:24,                                   23:17, 23:20, 24:1
                                                        24:14, 24:17, 24:20                                  Monday [1] - 1:17
 Group [2] - 3:4, 4:12       15:3                                                LLP [2] - 2:4, 2:15
                                                      item [2] - 13:5, 13:8                                  MONDAY [1] - 3:1
 guards [1] - 19:5         immigrant [1] - 20:22                                 locally [2] - 22:17,
                                                      Item [1] - 3:3                                         money [6] - 14:4,
 guess [1] - 4:25          immigrants [2] - 8:1,                                   22:18
                                                      itself [2] - 11:23, 15:2                                14:9, 14:11, 14:15,
                             18:1                                                locked [1] - 22:9
                                                                                                              20:22, 21:13
            H              immigration [14] -                                    logical [1] - 13:13
                                                                                                             month [1] - 15:21
                             8:13, 8:22, 9:1, 9:5,               J               logically [1] - 13:4
                                                                                                             months [2] - 4:4, 4:8
 half [1] - 3:25             9:17, 9:20, 9:23,                                   look [9] - 7:1, 7:22,
                                                      Jackson [1] - 2:5                                      mop [2] - 20:6, 20:22
 handbook [1] - 20:3         9:24, 10:3, 10:4,                                     12:15, 14:3, 14:7,
                                                      JAIME [1] - 1:7                                        morning [13] - 3:9,
 Handbook [1] - 20:4         10:7, 10:16, 17:20                                    14:8, 14:17, 15:22,
                                                      Jaime [1] - 4:3                                         3:12, 3:15, 3:16,
 happy [2] - 12:8          impact [3] - 8:22, 9:5,                                 23:11
                                                      Janecka [2] - 19:12,                                    3:18, 4:1, 4:2, 4:5,
 harm [25] - 5:6, 5:20,      9:16                                                looking [3] - 11:17,
                                                        19:15                                                 4:6, 4:9, 4:10, 4:11,
  5:25, 6:2, 6:10, 6:12,   important [1] - 8:7                                     11:22, 23:3
                                                      janitor [3] - 23:12,                                    4:13
  6:13, 6:14, 6:17,        IN [3] - 25:5, 25:9,                                  losing [1] - 8:14
                                                        23:13, 23:18                                         most [1] - 4:22
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 29 of 31 Page ID
                                 #:4588                                  29


 motion [3] - 4:14,         20:18                      20:19, 21:11, 21:12,      place [1] - 6:5             profitability [1] - 21:4
  24:12                    nonbasic [1] - 12:18        21:20, 22:3, 22:5,        Plaintiff [1] - 23:12       profits [2] - 20:14,
 motions [1] - 15:18       nonphysical [1] - 6:14      22:9                      plaintiff [1] - 7:1          21:18
 MR [30] - 3:7, 3:10,      note [1] - 8:7             overall [1] - 15:1         plaintiffs [13] - 3:8,      Program [11] - 14:5,
  3:13, 4:2, 4:6, 4:9,     nothing [1] - 16:7         own [1] - 20:3              3:11, 3:14, 3:17,           14:10, 14:16, 15:5,
  4:11, 11:9, 11:12,       noticed [1] - 24:13                                    3:20, 4:15, 4:17, 5:4,      21:5, 21:10, 21:18,
  11:14, 11:21, 12:20,     NOVEMBER [2] - 3:1,                   P                12:4, 15:8, 15:21,          21:24, 22:2, 23:13,
  13:17, 14:25, 15:17,      25:15                                                 20:5, 22:16                 23:18
  16:12, 16:16, 16:19,                                PAGE [1] - 25:10           Plaintiffs [2] - 1:9, 2:3   program [1] - 22:1
                           November [1] - 1:17
  16:24, 17:2, 17:4,                                  Palm [1] - 2:8             plaintiffs' [4] - 7:11,     programs [1] - 22:25
                           Novoa [4] - 3:4, 3:24,
  17:9, 21:2, 21:17,                                  part [3] - 6:3, 6:8,        16:10, 17:18, 24:11        prohibits [2] - 5:16,
                            8:18, 23:12
  21:22, 22:7, 22:10,                                  20:10                     plan [1] - 5:23              5:22
                           NOVOA [2] - 1:7, 4:2
  23:2, 23:8, 24:21                                   parte [2] - 24:14,         play [1] - 8:23             promised [1] - 12:7
                           number [2] - 7:25,
 MS [21] - 3:16, 3:19,                                 24:15                     PO [1] - 2:10               prong [2] - 6:11, 20:12
                            15:23
  3:23, 4:3, 4:7, 5:14,                               participates [1] - 15:4                                pronged [2] - 6:9, 11:3
                           numerous [1] - 11:23                                  pods [1] - 23:17
  6:8, 6:24, 7:10, 7:16,                              particular [3] - 5:1,                                  Protections [1] - 9:3
                           nutrition [1] - 18:20                                 point [5] - 11:6, 11:8,
  7:18, 8:12, 8:25, 9:6,                               10:14                                                 prove [1] - 10:21
                                                                                  15:1, 16:1, 16:20
  10:1, 10:12, 10:20,                                 particularly [3] - 4:24,
  11:7, 17:17, 19:11,
                                      O                13:18, 23:11
                                                                                 policies [10] - 4:17,       provide [4] - 17:13,
                                                                                  8:5, 9:5, 9:16, 9:19,       18:8, 18:19, 19:13
  24:22                    objective [3] - 7:13,      parts [1] - 6:19            9:23, 11:15, 17:22,        provided [1] - 12:8
                            7:22, 10:24               past [1] - 11:5             17:23, 18:15               providing [1] - 5:17
            N              obligation [1] - 23:22     pattern [1] - 5:23         policy [12] - 6:5, 9:11,    psychological [1] -
                           obtain [1] - 9:8           pay [2] - 20:19, 20:20      10:10, 12:2, 15:16,         6:13
 name [2] - 3:7, 21:1      obtaining [2] - 5:17,      PBND [1] - 23:7             15:21, 18:17, 19:7,        pull [1] - 17:12
 named [6] - 3:20, 7:1,     5:22                      PBNDS [3] - 18:6,           19:9, 19:24, 19:25,        punishable [1] - 18:11
  12:4, 15:7, 15:20,       October [1] - 4:8           20:2, 24:3                 23:10                      punitive [1] - 8:9
  20:5                     OF [9] - 1:2, 1:15, 2:9,   PC [1] - 2:7               Policy [1] - 9:10           purchase [1] - 13:22
 Nashville [1] - 2:11       25:1, 25:6, 25:8,         penny [1] - 20:16          population [2] - 8:14,      purchased [1] - 13:24
 National [1] - 11:21       25:11, 25:15              people [4] - 15:9,          8:20                       purchases [1] - 12:23
 nationwide [1] - 17:11    officer's [1] - 20:6        15:10, 21:20, 23:17       positive [1] - 10:4         purposes [1] - 8:9
 Nationwide [3] - 4:19,    officers [1] - 10:5        per [1] - 24:7             possession [1] -            PURSUANT [1] - 25:7
  11:22, 17:19             OFFICES [1] - 2:9          perceive [3] - 7:20,        16:15                      pursuant [4] - 4:17,
 nature [1] - 8:13         OFFICIAL [3] - 25:1,        8:24, 11:1                possibility [1] - 10:11      18:1, 18:8, 19:25
 nearly [2] - 20:17,        25:4, 25:21               perceived [1] - 7:1        power [2] - 8:3, 9:12
  20:18                    Official [1] - 1:23        percent [1] - 22:5
 necessarily [1] -         officials [2] - 19:13,     percentage [1] - 14:9
                                                                                 practice [1] - 24:5                    Q
                                                                                 precisely [1] - 16:6
  13:16                     19:15                     perception [3] - 6:21,                                 quality [1] - 12:9
                                                                                 predicates [4] - 11:23,
 necessary [1] - 15:2      often [1] - 4:22            7:6, 7:17                                             quantity [1] - 12:9
                                                                                  15:3, 15:23, 16:1
 necessities [23] -        once [3] - 17:12, 22:8,    perfectly [1] - 24:3                                   quoting [1] - 5:23
                                                                                 predominance [5] -
  12:2, 12:3, 12:5,         24:18                     perform [5] - 5:25,         4:23, 5:3, 5:9, 5:13,
  12:11, 12:12, 12:14,
  12:17, 12:18, 12:19,
                           one [11] - 4:15, 4:19,      6:6, 6:17, 7:15,           11:10                                 R
                            9:1, 10:22, 11:19,         21:20                     preference [1] - 12:10
  12:24, 13:3, 13:7,        13:11, 13:22, 16:7,       permission [1] - 3:19                                  RAMON [1] - 1:7
                                                                                 presented [1] - 16:17
  13:8, 13:10, 13:12,       18:21, 18:22, 22:19       permitted [1] - 5:7                                    Ramon [1] - 4:7
                                                                                 PRESIDING [1] - 1:5
  13:14, 13:15, 14:2,      ones [1] - 14:23                                                                  ran [1] - 13:20
                                                      person [14] - 5:24,        PRESTON [4] - 1:22,
  14:7, 14:19, 14:20,                                                                                        Raul [2] - 3:4, 3:24
                           open [1] - 23:15            6:16, 7:5, 7:8, 7:10,      25:4, 25:18, 25:20
  14:22, 15:6                                                                                                RAUL [1] - 1:7
                           operate [2] - 20:24,        7:11, 7:13, 7:19,         previous [1] - 24:15
 necessity [4] - 5:4,                                                                                        reads [1] - 16:6
                            21:25                      7:23, 7:24, 8:8, 8:23,    priced [1] - 22:3
  13:6, 19:20, 22:1                                    11:1, 13:7                                            realize [2] - 16:10,
                           operated [2] - 8:4,                                   pricing [2] - 21:9,
 need [1] - 15:5                                      person's [2] - 6:20,                                    24:15
                            24:5                                                  21:22
 negate [1] - 12:18                                    7:6                                                   really [5] - 9:10, 9:11,
                           operates [3] - 9:7,                                   problem [1] - 19:3
 negative [1] - 10:2                                  personal [2] - 19:20,                                   18:12, 22:24, 23:22
                            17:20, 19:24                                         procedures [1] - 8:5
 negotiated [2] - 17:24,   ORAL [1] - 1:15             20:9                                                  REALTIME [1] - 25:4
  22:18                                                                          PROCEEDINGS [2] -
                           order [6] - 10:23,         pertains [1] - 18:17                                   reasonable [14] - 6:15,
 next [2] - 4:3, 6:2                                                              1:15, 25:9
                            11:24, 18:23, 21:3,       PHYLLIS [4] - 1:22,                                     6:20, 7:5, 7:6, 7:8,
 Ninth [2] - 9:1, 11:4                                                           proceedings [2] -
                            24:17, 24:20               25:4, 25:18, 25:20                                     7:10, 7:11, 7:13,
 non [2] - 20:18, 22:4                                                            9:24, 24:23
                           ordered [2] - 17:11,       physical [3] - 5:19,                                    7:19, 7:23, 7:24, 8:8,
                                                                                 process [2] - 5:21, 9:9
 non-detainee [1] -         17:12                      5:25, 6:13                                             8:23, 11:1
  22:4                                                                           produced [1] - 16:19
                           orders [1] - 20:6          pick [2] - 20:6, 20:22                                 receive [1] - 12:3
 non-security [1] -                                                              profit [3] - 21:11,
                           outside [8] - 14:12,       piece [1] - 13:25                                      received [3] - 12:6,
                                                                                  21:13, 22:5
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 30 of 31 Page ID
                                 #:4589                                  30


  14:5, 15:20                revoke [1] - 19:2          sitting [2] - 16:24,       Supplemental [1] -           19:10, 19:16
 receiving [1] - 14:11       reward [1] - 19:9           17:10                      20:3                      TITLE [1] - 25:7
 record [14] - 9:6, 10:1,    risked [1] - 8:17          situated [1] - 1:8         support [3] - 12:25,       TO [1] - 25:7
  12:25, 15:7, 16:5,         RIVERSIDE [2] - 1:3,       situation [2] - 12:21,      14:18, 17:18              today [3] - 3:20, 15:9,
  16:7, 17:18, 19:1,           3:1                       14:14                     supposed [1] - 24:13         17:14
  19:11, 19:15, 19:23,       riverside [2] - 1:16,      six [1] - 4:8              surrounding [1] - 6:15     tossed [1] - 20:7
  20:13, 21:8, 22:15           1:24                     Sixteenth [1] - 2:16       suspend [1] - 19:16        total [3] - 4:16, 9:21,
 recreation [3] - 19:16,     Roberto [1] - 4:3          slight [1] - 14:9          suspended [1] - 19:21        14:9
  19:19, 19:21               room [1] - 11:2            so-called [1] - 4:19       switch [1] - 15:14         trading [1] - 14:23
 refusal [1] - 20:5          roughly [1] - 18:14        sold [1] - 13:21                                      Trafficking [1] - 9:3
 refuse [3] - 10:3, 18:8,    rows [1] - 23:16           solitary [2] - 18:12,                 T               TRANSCRIPT [3] -
  20:2                       Rule [1] - 4:22             18:25                                                  1:15, 25:8, 25:10
 refusing [1] - 18:25                                   solve [1] - 24:9           ten [1] - 22:4             tray [2] - 18:21, 19:5
                                                                                   Tennessee [1] - 2:11
 regarding [2] - 15:21,                 S               sorry [4] - 10:12, 11:7,
                                                                                   terms [1] - 20:15
                                                                                                              TRUE [1] - 25:8
  21:4                                                   11:11, 11:13                                         True [1] - 14:25
 REGULATIONS [1] -           sanitation [1] - 19:24     sort [1] - 9:11            testified [4] - 10:5,      true [4] - 12:20, 14:25,
  25:11                      sanitize [1] - 20:1        source [1] - 14:15           12:6, 23:18, 23:24         21:6, 22:10
 released [1] - 4:8          satisfy [1] - 15:23        sources [1] - 14:12        testimony [11] - 12:3,     truly [3] - 12:5, 14:13,
 relief [2] - 12:1, 15:25    saves [1] - 20:16          space [1] - 23:16            14:7, 15:20, 20:4,         15:4
 relies [2] - 20:17,         saving [1] - 20:22                                      21:8, 23:11, 23:13,      trying [2] - 15:1, 15:8
                                                        specific [1] - 16:3
  20:23                      scheme [6] - 5:23, 9:7,                                 23:21, 24:2, 24:3,
                                                        squarely [2] - 7:4,                                   TVPA [15] - 4:24, 6:9,
 repeat [1] - 21:16           9:9, 18:22, 20:10,                                     24:7
                                                         7:19                                                   6:11, 6:18, 6:25, 7:1,
 repeating [1] - 9:15         20:11                                                Texas [1] - 2:6              7:4, 7:23, 10:25,
                                                        staff [1] - 21:11
 REPORTED [1] - 25:9         scienter [1] - 6:9                                    THAT [3] - 25:6, 25:7,       11:4, 11:18, 11:19,
                                                        stand [1] - 3:23
 Reporter [1] - 1:23         second [5] - 6:3, 6:11,                                 25:10                      14:14, 15:16, 20:12
                                                        standard [3] - 7:23,
 REPORTER [3] - 25:1,         6:20, 11:21, 13:25                                   THE [57] - 1:11, 3:3,      Twelfth [1] - 1:24
                                                         8:5, 10:24
  25:5, 25:21                Section [2] - 24:4,                                     3:9, 3:12, 3:15, 3:18,   two [6] - 3:25, 6:9,
                                                        start [1] - 5:15
 REPORTER'S [1] -             24:7                                                   3:22, 4:1, 4:5, 4:10,      6:18, 11:3, 11:18,
                                                        State [1] - 21:7
  1:15                       SECTION [1] - 25:7                                      4:13, 6:3, 6:22, 7:8,      23:14
                                                        state [1] - 3:5
 represent [1] - 3:7         security [2] - 20:9,                                    7:12, 7:17, 8:11,        two-pronged [2] - 6:9,
                                                        STATES [4] - 1:1,
                              20:18                                                  8:21, 9:4, 9:15, 10:9,
 repricing [1] - 22:13                                   25:5, 25:7, 25:12                                      11:3
                             see [4] - 12:12, 12:23,                                 10:14, 11:6, 11:8,
 reputational [1] - 6:13                                States [1] - 1:23                                     type [2] - 9:2, 10:22
                              13:18                                                  11:11, 11:13, 11:20,
 require [4] - 5:12,                                    status [1] - 9:17                                     typicality [2] - 4:23,
                             segregation [3] -                                       12:17, 13:4, 14:21,
  16:9, 22:13, 22:24                                    Statute [2] - 5:16                                      15:12
                              18:12, 18:25, 20:7                                     15:12, 16:10, 16:14,
 required [6] - 5:4, 5:7,                               statute [4] - 5:18,
                             sense [2] - 14:3, 22:18                                 16:17, 16:22, 17:1,
  6:25, 8:6, 21:10,                                      5:22, 6:2, 6:12             17:3, 17:6, 17:15,                  U
  22:22                      sent [2] - 8:16, 8:18
                                                        STENOGRAPHICAL               19:3, 20:25, 21:15,
 requirement [1] - 19:8      sentence [1] - 8:10                                                              unclear [1] - 24:4
                                                         LY [1] - 25:9               21:19, 22:6, 22:8,
 requirements [1] -          sentencing [1] - 8:9                                                             uncompensated [2] -
                                                        stenojag@aol.com             22:21, 23:6, 24:8,
  4:25                       separate [1] - 23:14                                                              5:7, 6:7
                                                         [1] - 1:25                  25:5, 25:6, 25:7,
 requires [2] - 16:8,        series [1] - 5:8                                                                 undeniability [1] -
                                                        step [1] - 9:10              25:8, 25:9, 25:10,
  23:10                      serious [9] - 5:6, 5:20,                                                          21:4
                                                        still [1] - 13:9             25:11, 25:12
 requiring [1] - 19:15        5:25, 6:2, 6:12, 6:14,                                                          undeniable [1] - 20:23
                                                        straight [2] - 20:23,      THEODORE [1] - 2:7
 resolution [1] - 6:23        9:2, 18:9, 18:22                                                                under [5] - 6:15, 7:5,
                                                         23:6                      Theodore [1] - 3:10
 respect [2] - 13:17,        serve [1] - 8:10                                                                  9:2, 18:6, 20:15
                                                        Street [3] - 1:24, 2:5,    therefore [1] - 5:13
  17:19                      share [1] - 7:25                                                                 understood [1] - 17:9
                                                         2:16                      they've [3] - 8:17,
 respond [2] - 5:10,         shoes [1] - 7:11                                                                 undisputed [4] - 18:4,
                                                        stuff [1] - 13:9             12:14, 22:17
  17:16                      shortly [1] - 24:20                                                               18:5, 18:7, 22:15
                                                        subclass [1] - 4:16        THIS [1] - 25:15
 responsibility [2] -        show [1] - 17:13                                                                 uniform [4] - 8:3, 8:5,
                                                        subject [4] - 6:22, 8:2,   threat [2] - 5:5, 10:22
  23:19, 23:25               shows [4] - 14:7, 15:7,                                                           18:15
                                                         8:3, 18:14                threatened [1] - 7:14
 responsible [1] - 23:4       16:8, 24:3                                                                      uniformity [1] - 11:16
                                                        subjected [2] - 18:2,      threatening [4] - 6:10,
 restraint [2] - 5:19, 6:1   sic) [1] - 4:13                                                                  uniformly [2] - 19:9,
                                                         18:9                        6:19, 10:25, 20:12
 result [7] - 6:1, 6:5,      side [1] - 4:25                                                                   19:10
                                                        subjectively [2] - 7:3,    threatens [3] - 10:2,
  8:12, 8:22, 9:16,          signed [1] - 22:8                                                                uniquely [1] - 8:13
                                                         7:22                        18:24, 19:2
  9:24, 15:16                significant [1] - 14:11                                                          unit [1] - 19:24
                                                        suffer [1] - 5:25          threats [7] - 5:18,
 results [1] - 8:15          similar [1] - 15:22                                                              UNITED [3] - 25:5,
                                                        suffering [1] - 12:22        5:19, 5:20, 6:21, 9:8
 retaliation [1] - 6:5       similarly [1] - 1:8                                                               25:7, 25:12
                                                        sufficiently [1] - 6:14    three [5] - 3:20, 4:15,
 return [1] - 18:16          single [5] - 13:22,                                                              uNITED [1] - 1:1
                                                        Suite [2] - 2:5, 2:16        4:16, 15:3, 18:11
 reverse [1] - 21:3           16:6, 18:13, 19:17,                                                             United [1] - 1:23
                                                        supplement [1] - 13:8      throughout [2] -
 reviewed [1] - 16:20         22:19                                                                           units [2] - 18:3, 20:1
Case 5:17-cv-02514-JGB-SHK Document 224 Filed 12/05/19 Page 31 of 31 Page ID
                                 #:4590                                  31


 up [5] - 3:23, 18:11,       10:12, 10:20, 11:7,
  20:6, 20:22, 23:23         17:17, 19:11, 24:22
                            write [1] - 15:18
            V
 vacate [1] - 24:16
                                       Y
 valid [1] - 18:6           years [1] - 3:25
 variety [1] - 12:13        yourself [1] - 9:15
 various [1] - 4:17
 Victims' [1] - 9:3
 view [2] - 16:1, 19:8
 views [1] - 4:25
 violate [1] - 18:7
 violates [1] - 20:2
 Voluntary [11] - 14:5,
  14:10, 14:16, 15:5,
  21:5, 21:10, 21:18,
  21:24, 22:2, 23:13,
  23:18
 voluntary [1] - 19:18
 volunteer [1] - 14:1
 vs [1] - 1:10
 vulnerable [2] - 8:14,
  8:20
 VWP [2] - 21:14, 23:21

            W
 wage [2] - 20:20,
  22:12
 wait [1] - 21:15
 Warden [2] - 19:12,
  19:15
 warden [2] - 19:12,
  19:20
 Washington [1] - 21:7
 water [4] - 13:20,
  13:21, 13:22
 West [1] - 2:8
 west [3] - 23:15,
  23:16, 23:24
 whatsoever [2] - 16:5,
  16:12
 wide [4] - 9:7, 10:22,
  17:11, 23:15
 wields [3] - 9:12,
  10:23, 18:23
 WITH [1] - 25:11
 withhold [1] - 18:20
 WOLFSON [1] - 2:7
 word [2] - 21:1, 24:12
 words [1] - 10:17
 worries [1] - 11:14
 Wright [3] - 3:16, 5:10,
  17:16
 WRIGHT [22] - 2:5,
  3:16, 3:19, 3:23, 4:3,
  4:7, 5:14, 6:8, 6:24,
  7:10, 7:16, 7:18,
  8:12, 8:25, 9:6, 10:1,
